 In the Matter Of WAYNLINE, INC.'andUNITEDBROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, A. F. L.Case No. 10-0-2139.-Decided February 9, 1949DECISIONANDORDEROn July 9, 1948, Trial Examiner James R. Hemingway issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report, and a supporting brief.Pursuant to the Provisions of Section 3 (b) of the Act, as amended,the National Labor Relations Board has delegated its powers in con-nection with this proceeding to a three-man panel consisting of theundersigned Board Members.*The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions and brief filed by the Respondent, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the modifications,additions, and corrections 2 set forth below.1.As set forth in the Intermediate Report, the "Business Men'sCommitte," consisting of Thomas and Henderson, with the knowledgeand approval of the Respondent's supervisors, questioned employeesFaulk and Pye about their union activities, urged them to abandonthe Union, and offered to "make" the Respondent grant a wage in-crease for the employees if they would do so.Furthermore, althoughthis occurred during working hours, the Respondent paid Faulkand Pye for the time thus spent. The Trial Examiner found that,The complaint misspelled the Respondent's name as Wayneline.Itwas corrected bystipulation at the hearing.'Chairman Herzog and Members Houston and Murdock.2The Trial Examiner,in discussing the telephone call from Henderson,a local grocer,and Thomas,a local attorney,toTarte, the Respondent's assistant superintendent, inwhich they asked Tarte to come to see them, inadvertently stated that they asked thatPye, an employee, come to see them.81 N. L. R. B., No. 95.511 512DECISIONS OF NATIONALLABOR RELATIONS BOARDthere was no evidence that the Respondent had authorized the state-ment of the Committee about the wage increase, but that, in anyevent, the Respondent's failure to disavow the actions of the Com-mittee was convincing evidence that the Respondent approved andadopted the Committee's action in its behalf.The Trial Examinerconcluded that, under the Act prior to its amendment, this adoptionof the Committee's actions would have constituted a violation ofSection 8 (1), but that it did not now constitute an unfair laborpractice because of the prohibitory language of Section 8 (c) ofthe amended ActsWe do not agree with the Trial Examiner's con-clusion as to the effect of Section 8 (c) in these circumstances.We have held, both prior to 4 and since the amendment of the Act,athat employer interrogation of employees concerning union member-ship is coercive and,per se,an unfair labor practice.Such interro-gation is not protected by Section 8 (c), because it is not an expressionof "views, argument, or opinion," within the meaning of that Section. 6In view of the actions of the Respondent's supervisors in allowingthe Committee to interrogate Faulk and Pye concerning union activ-ities, to urge them to abandon the Union, and to promise them a wageincrease, and in view of the Respondent's subsequent payment of theseemployees for the time they spent with the Committee, a clear responsi-bility devolved upon the Respondent to disavow the actions of theCommittee? By its silence under these circumstances, the Respondentclearly, as the Trial Examiner found, acquiesced in and approved theinterrogation of and promise of benefit to, its employees.We findthat the Respondent thereby interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, in violation of Section 8 (a) (1) thereof.2.The Trial Examiner found, and we agree, that Griffis was dis-criminatorily discharged.With regard to the question of Weinstein'sknowledge of Griffis' union activity, it should be pointed out that cred-ible evidence shows that on the day before Weinstein dischargedGriffis, he observed Griffis talking in the plant yard with McGee, theunion organizer, immediately after McGee had made his demand forrecognition.This Section provides :"The expressing of any views,argument,or opinion, or thedissemination thereof,whether in written, printed,graphic, or visual form,shall notconstitute or be evidence of any unfair labor practice under any of the provisions of thisAct, if such expression contains no threat of reprisal or force or promise of benefit."'Matter of Sewell Manufacturing Company,72 N. L. R B 85.SMatter of Ames Spot Welder Co., Inc.,75 N.L. R. B. 352;Matterof FultonBag andCotton Mills,75 N. L.R. B. 883.6Matter of Ames Spot Welder Co , Inc ,75 N. L R. B.352, 355.'SepMatter of Fred P.Weissman Company,69 N. L. R. B. 1002,1019,enf'd 170 F.(2d) 952(C. A. 6). WAYNLINE, INC.ORDER513Upon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent, Waynline, Inc.,Jesup, Georgia, and itsofficers,agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpen-ters and Joiners of America, A. F. L., or in any other labor organiza-tion of its employees, by discharging and refusing to reinstate any ofits employees, or by discriminating in any other manner in regard totheir hire and tenure of employment, or any term or condition of theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rightto self-organization, to formlabor organizations, to join or assist United Brotherhood of Carpen-ters and Joiners of America, A. F. L., or any other labororganization,to bargaincollectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any andall ofsuch activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section8 (a) (3) ofthe Act, as guaranteed by Section 7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer Charles Faulk and William Griffis immediate and full re-instatement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges;(b)Make whole Charles Faulk and William Griffis for any loss ofpay they may have suffered by reason of the Respondent's discrimi-nation against them, by payment to each of them of a sum of moneyequal to the amount he would normally have earned as wages duringthe period from the date of the discrimination to the date of the Re-spondent's offer of reinstatement, less his net earnings during saidperiod;(c)Post at its plant in Jesup, Georgia, copies of the notice attachedhereto marked "Appendix A." 8 Copies of such notice, to be fur-nished by the Regional Director for the Tenth Region, shall, after8 In the event that this order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER"the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintained by itfor sixty (60) consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Tenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE To ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITEDBROTHER-HOODOF CARPENTERS AND JOINERS OF AMERICA, A. F. L., or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all of such activities ex-cept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former or substantially equivalent po-sitionswithout prejudice to any seniority or other rights andprivileges previously enjoyed, and make them whole for any lossof pay sufferedas a resultof the discrimination :Charles FaulkWilliam GriffisAll our employees are free to become, remain, or refrain frombecoming members of the above-named union or any other labororganization except to the extent that the right to refrain maybe affected by a lawful agreement requiring membership in alabor organization as a condition of employment.We will nototherwise discriminate in regard to hire or tenure of employmentor any term or condition of employment against any employee WAYNLINE, INC.515because of membership in or activity on behalf of any such labororganization.WAYNLINE, INC.,Employer.Dated------------------------ By----------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or covered by any other material.INTERMEDIATE REPORTMessrs. Charles M. Paschal, Jr.,andMilton 0. Talent,for the General Counsel.Mr. E. Kontz Bennett,of Waycross, Ga., for the Respondent.Mr. George H. McGee,of Savannah, Ga., for the Union.STATEMENT OF THE CASEUpon a second amended charge duly filed on March 22, 1948, by United Broth-erhood of Carpenters and Joiners of America, A. F. L., herein called the Union,the General Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel and the Board, by the Regional Director for the TenthRegion (Atlanta, Georgia) issued his complaint on May 10, 1948, against Wayn-line, Inc., herein called the Respondent, alleging that the Respondent had engagedin and was engaging in, unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) of the National Labor Relations Act, 49 Stat.449, herein called the Act, and Section 8 (a) (1) and (3) of the Labor Manage-ment Relations Act, 1947, 61 Stat. 136, herein called the amended Act, and Sec-tion 2 (6) and (7) of the Act and the amended Act. Copies of the complaintand charge together with notice of hearing thereon, were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleges in substancethat on or about November 15, 1946, the Respondent discharged Charles E. Faulkand W. B. Griffis because of their membership in and activities on behalf of theUnion, and because they engaged in concerted activities with other employeesfor the purposes of collective bargaining and other mutual aid and protection,and that the Respondent thereafter failed and refused to reinstate the saidemployees for the same reasons. The complaint further alleges that the Respond-ent by its officers, agents, and employees, from about November 8, 1946, to thedate of the complaint interrogated its employees concerning their union affilia-tions, activities and leaders ; threatened and warned its employees to refrainfrom assisting, becoming members of, or remaining members of the Union ; andon about November 15, 1946, did offer, promise, and grant wage increases, paidvacations, paid holidays, and other benefits to its employees.Pursuant to notice, a hearing was held on May 12 and 13, 1948, at Jesup,Georgia, before the undersigned Trial Examiner duly designated by the ChiefTrial Examiner. The General Counsel was represented by an attorney who willbe herein called G. C. counsel.The Respondent was represented by counsel andthe Union was represented by its organizer. Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence pertaining tothe issues was afforded the parties.829595-50-vol. 81-34 516DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Respondent's answer, filed on April 5, 1948, denies the allegations withrespect to commerce, denies that the Union is a labor organization, admits thedischarge of Faulk and Griffis, but denies that they were discharged for the causealleged, and denies all the other alleged unfair labor practices.The answeraffirmatively alleges that a wage increase of 10 cents an hour, given on November15, 1946, was the result of the lifting of wartime OPA regulations and becausethe Respondent was able to raise the price of its product ; that the insuranceand vacation benefits had been promised employees since the opening of its plantand that the granting of these rights followed a period of calculating the amountsand benefits to be given ; and that Faulk and Griffis were released because theybecame inefficient, were loitering on the job, and were not doing the work forwhich they were being paid.The answer also pleads that the complaint shouldbe dismissed for the reason that the Union has never been certified as bargainingagent and so is without legal right "to bring this complaint." 1Concurrently with the filing of its answer the Respondent filed a motion todismiss the complaint on the ground, first, that the complaint failed to showthat the Union is legally entitled to bring the action ; and second, that the com-plaint shows on its face that the action was brought more than 6 months afterthe alleged unfair labor practices.This motion was, by order of the RegionalDirector, transferred to and reserved for ruling by the Trial Examiner.Themotion was denied on both grounds. The first ground is wholly without merit.The original charge in this case, filed on November 18, 1946, made identicallythe same charges that the second amended charge made.' A copy of this chargewas served on the Respondent on June 28, 1947, almost 2 months before theeffective date of the amended Act. It has been held that the 6 months' limita-tion is inapplicable to cases pending before the effective date of the Act'At theconclusion of the hearing, G. C. counsel moved to amend the pleadings to con-form to the proof with respect to technical matters, including dates. The motionwas granted. At the request of the parties the undersigned fixed a date for thefiling of briefs or proposed findings and conclusions or both.A brief has beenreceived from the Respondent.On May 26, 1948, the undersigned received fromCounsel for the Respondent and the General Counsel a stipulation dated May12, 1948, concerning the date on which six named employees' services were termi-nated.The stipulation is accepted by the undersigned and is incorporated in therecord as a part thereof.Upon the entire record and from his observation of the witnesses, the under-signed makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Massachusetts corporation having its principal offices andplant at Jesup, Georgia, where it is engaged in the manufacture, sale, and dis-tribution of furniture. In the course of its business operations at the Jesupplant, the Respondent purchases raw materials consisting principally of lumber,cotton, and fabric valued in excess of $50,000 annually, approximately 50 per-cent of which is purchased outside the State of Georgiaand isshipped in inter-1 This is substantially the same as a motion to dismiss and is treated by the undersignedas disposed of by his ruling on said motion.2A first amended charge added a charge of a third discriminatory discharge and arefusal to bargain.These were dropped in the second amended charge.2Matter of Bewley Mills, 77 N.L. R B. 774;Matter of Union ProductsCompany, 75N. L. R. B. 591;Matter of Briggs Manufacturing Company,75 N. L.R. B. 569. WAYNLINE, INC.517state commerce to the Jesup plant ; and the Respondent manufactures and sellsfinished products consisting principally of platform rockers and settees valuedin excess of $100,000 annually, approximately 90 percent of which is sold andshipped in interstate commerce from the Jesup plant to customers outside theState of Georgia.The foregoing findings of fact, based upon a stipulation be-tween G. C. counsel and counsel for the Respondent, establishes that the Re-spondent is engaged in commerce within the meaning of the Act.IL THE LABOR ORGANIZATIONINVOLVEDUnited Brotherhood of Carpenters and Joiners of America, affiliated with theAmerican Federation of Labor, herein called the Union, is a labor organizationadmitting to membership employees of the Respondent.III. THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercion1.Verbal acts of interference, restraint, and coercionUpon the request of CharlesFaulk, an employeeof the Respondent, the Amer-ican Federation of Labor sent its organizer, George McGee, to Jesup, Georgia,where, on November 8, 1946, he met with agroup ofthe Respondent's employeesin the City Hall.At that meeting the group chose as temporary officers CharlesFaulk as president, Harry Baker as vice president, Jim Pye as financial-secre-tary, and another as recording secretary.At a second meeting on about Novem-ber 11, 1946, the Local acquired its charter and elected the same men as permanentofficers.According to George Weinstein, the Respondent's factory manager, he learnedof the Union's organizing about November 13, 1946. Other evidence indicatesthat he knew of it earlier.J.B. Lastinger, who was in the Respondent's employ from September 1946,to the end of that year, testified that in the course of his duties it was necessaryfor him to carry reports into Weinstein's office daily, and that, in the course ofsuch visits to the office, Weinstein questioned him as follows: The day beforeone of the fist union meetings, Weinsteinasked himif they were going to havea meeting about a Union.A day or two after that meeting, Weinstein asked ifhe had gone, if he had joined and paid the entrance fee, and if there were manythere.After the second union meeting Weinstein asked Lastinger how manymembers there were and who the officers were. Twice thereafter Weinsteinasked Lastinger what he thought the result of a vote would be.Weinstein didnot deny Lastinger's testimony but denied that Lastinger bad talked to himabout the Union before "the middle of that week" (November 13). Lastingerdid not appear to be too certain of dates, but his testimony appeared to behonestly given and the undersigned credits it as to the substance of the conversa-tions and finds that Weinstein's first questions were asked before November 14.On the night of November 13, the local Union met in the CourtHouse and in-structed McGee to ask recognition.The next day, November 14, 1946, Hobson Tarte, the Respondent's assistantsuperintendent,' received a telephone call from Merle Henderson, a local grocer,and Glenn Thomas, a local attorney, asking Pye to come up to see them duringthe lunch time.Henderson and Thomas were among a group of local men who4 Tarts described himself as a foreman, but Weinstein testified that he was morenearly assistant superintendent. 518DECISIONS OF NATIONALLABOR RELATIONS BOARDwere instrumental in getting the Respondent to locate its plant at Jesup.WhenTarte went to meet Thomas and Henderson that noon, they questioned him aboutthe Union.Tarte told them that he had no connection wtih it except for the factthat he held a card, and in response to their question named Faulk and Pye asofficers.Thomas and Henderson asked if they could see Faulk and Pye, andTarte said that he would see if he could get permission.When he returned to theplant, Tarte told Faulk that he had been to a business men's meeting and thatthey wanted to find out who the bead of the Union was, that he told them thatFaulk was the head of it, and that they would shortly have him up to the office.At about 2 p. in. that day, November 14, 1946, McGee,accompanied by anorganizer for the Georgia Federation of Labor,went to the plant and told Wein-stein that the Union represented a majority of the employees in the plant.Wein-stein told them that he would not recognize the Union without an election.Beforeleaving,McGee asked Weinstein for permission to speak with Harry Baker, theLocal's vice president,and Weinstein gave his consent.Baker was sent for, andwhen he came,McGee took him outside in the yard.Faulk learned that McGeewas there from William Griffis(whose discharge is hereafter related),who en-countered Faulk in the men's room.Faulk requested Griffis to ask McGee to waituntil he could speak with him.Griffis went to McGee and conveyed the message.About this time, Weinstein came out and sat in his car for a few minutes beforedriving off.He saw Faulk come out to confer with McGee, but drove off beforeFaulk left.Faulk conferred with McGee for about 5 minutes and then returnedto his work .5Later that afternoon,Tarte asked Faulk and Pye to go withhim to talk toHenderson and Thomas.Faulk refused to go unless he had permission fromsomeone higher than Tarte.Tarte thereupon went and got permission from PlantSuperintendent Kramer,and returned to tell Faulk that he had procured Kramer'spermission, and he assured Faulk and Pye that they would lose no pay for beingaway from the plant. The three then went to see Henderson and Thomas, inThomas's office.Thomas told Faulk and Pye that they were interested inWayne County and the Respondent because they had brought the plant there;that they realized that the employees were not getting sufficient wages ; that theywere willing to help and did not want outside interference.Thomas asked whythe employees wanted to organize and why they had not come to them to tell themof their troubles and let them settle it.Thomas asked if there wasn't some waythat they could head the Union off. Faulk told Thomas and Henderson that theemployees had already voted to have McGee act as representative for them andhad put it in his hands, and that the only thing that would stop a Unionfrom coming in would be if the employees voted it out.Thomas asked if Faulkwould go back to the plant and influence the other employees to vote againstthe Union.Faulk refused,saying that he was 100 percent for the Union andwould work for it.During this conversation,RobertWarren, the Sheriff ofWayne County,came in,and after listening for a while, he asked if the Unionrepresentative had been invited in or had come in of his own accord. Faulkanswered that he had been invited in.Henderson said that if the employees wouldlet him and Thomas be their committee they would go to Weinstein and makehim give them a raise. Faulk told him that there was nothing that could bedoneeWhen the meeting was concluded, Faulk, Pye, and Tarte returned to theEFaulk testified that he conferred with McGee about what Tarte had told him.6The foregoing findings as to what was said in this meeting are based principally onthe testimony of Faulk.Neither Thomas nor Henderson testified.The legal aspect of thisconference will be discussed in the concluding findings hereof. WAYNLINE, INC.519plant.According to Faulk's and Pye's account, they were gone altogether aboutan hour or an hour and a half. According to Tarte's account they were gone forabout half an hour. In any event, the employees were paid for the time thatthey lost.Weinstein testified that a few days thereafter Henderson and Thomastold him what they had done and that he had told them that "voluntarily I couldn'tstop them from doing what they wished, but I would countenance no action ontheir part."'Weinstein apparently did not, however, inform Faulk, Pye, or anyother employee that this was his attitude.The next day, Friday. November 15, Weinstein had the employees assembledin the paint department of the plant at about 11 a. m., and made a preannouncedspeech to them.He said that he had called them together because he neededto talk to them, that he had neglected the plant too long, and he now realized it,that he wanted to tell them about some of the things the Respondentwas goingto give them.He told them that they would receive a 10-cents-an-hour increaseas of the following Monday, that the Respondent intended to give them insurance,hospitalization, paid holidays and paid vacations.'He also announced thatthere wouldbe a morning and afternoon rest period.He saidthat the OPA hadremoved theceiling fromtheir product 9 and that the Respondent had raised theprice of itschairs about 50cents,which amount would take careof all theforegoing except about 5 cents of the 10 cent increase, which the Respondentwould pay.He said,accordingtoFaulk'suncontradicted testimony that heknew"some of you folksare thinkingUnion, but we've 10 never had any experiencewith Union that is very satisfactory."He alluded to an incident that happenedin Springfield,Massachusetts, and said thathe wasnot there at the time butwould have Kramer relate it. Superintendent Kramer then related an incidentthat had occurred while he had been superintendent of the plant at Springfield.Kramer did not testify himself, but he was quoted without contradiction byFaulk as follows: "We had a very nicegroupof boys working for us.We hadchickensuppers andwe had a ball club and we had a bowling team, and we justgot along fine.Theyorganizedand it like to shut the plant down. It went frombad to worse.As you know, Union works with a steward on the job.A foremanis not allowed to talk to his men about the conditions ; he has to go to thesteward and the steward go to the men and tell them.We had one man thatwouldn't work very much, and so I went to that steward and asked him to goto that man and get him straightened out, and he said, `I'm scared of him;I can't go to him."'Kramer then related how he had gone to theman himselfand had straightened him out andas a resultthe steward had been taken offthe job, and he concluded by saying that their experience with organized laborhad not been very satisfactory.When Kramer was through, Weinstein said afew more words and presumably called forquestions,because Faulk then askedTWeinstein fixed the time as a few days after the occurrence because in relating it tohim,Henderson and Thomas used the past tense.However, he testified that he hadlearned of the matter before Henderson and Thomas spoke to him about it, that Kramermight have told him, and that he would not deny that he had heard about it before noonon Friday, November 15.8 The increased wages were paid the following week ; Thanksgiving bay 1946 was thefirst paid holiday ; paid vacations started in 1947 ; and the several insurance benefits weregiven sometime in the spring of 1947.8 OPA ceilings were removed from all but a few items on November 14, 1946.10 Since the Respondent had been in production only since May or June of 1946, and thereis no evidence that it had dealt with any other Union, the use of the first person pluralby Weinstein presumably referred to a Springfield, Massachusetts, company that had com-mon officers or stockholders with the Respondent. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDifMcGee from Savannah had been there the day before.Weinstein said that hehad and that McGee had claimed to represent the majority of the workers of theRespondent but that he had told McGee that it would have to be confirmed by avote.Faulk said, "Well, we voted and gave Mr. McGee the power of our repre-sentatives, so we will not commit ourself."Weinstein asked Faulk what hisname was.When Faulk told him, Weinstein told him that he would not becommitting himself and that the employees had a right to change their minds.Faulk said that money was not all they were interested in-that they alsowere interested in job protection.Weinstein asked what he meant by that,and Faulk said that he (Weinstein) or any foreman could run him off butthat if they were organized then the Respondent would have to prove itscharges to organized labor as to why they had been "run off." In some waythe subject of a closed shop was raised and Weinstein remarked that theywould not have a closed shop there and that the Government was going topass a law to outlaw closed shops."Jim Pye and Doffie Hope, employees in November 1946, each credibly testifiedthat around the middle of November Kramer separately asked them why theemployees wanted a Union. Pye also testified that, in December 1946, Kramerasked him why the employees were still holding onto the Union.2.ConclusionsThe questioning of employees by Weinstein and Kramer concerning theirunion membership, officers, activities, and views areperse coercive 1' and aviolation of Section 8 (1) of the Act and would still be under Section 8 (a) (1)of the amended Act.Evidence is lacking that the 'Business Men's Committee" of Thomas and Hen-derson was requested by the Respondent to take the action it did in ascertainingthe identity of union officers and then urging those officers to abandon the Unionand to influence the union members to appoint the committee as their agent todeal with the Respondent.But it is clear that the Respondent fell in with theplan.Tarte testified that Thomas and Henderson wanted to talk to Faulk andPye about "the possibility of forming a Union up in town" and that he toldKramer of that when he asked permission to take Faulk and Pye up to Thomas'office on November 15.Henderson's offer to make Weinstein give a raise in payif the employees would let him and Thomas act as their agents, if authorized bythe Respondent, would be tantamount to a promise. The undersigned finds noevidence that such a statement was authorized by the Respondent. But theRespondent's failure to disavow the committee's action to the employees as well asWeinstein's announcement of an increase the next day are convincing evidencethat the Respondent approved and adopted the committee's action on its behalf.Under the Act prior to the amendment, the Respondent's participation in thecommittee's action on its behalf would, in the opinion of the undersigned, be aninseparable part of the Respondent's coercive conduct and therefore a violationn Weinstein denied that he had said in so many words that there would be no closedshop.The State of Georgia enacted legislation against a closed shop on March 27, 1947.The Taft-Hartley Act was passed a few months later.The undersigned does not construeWeinstein's statement as an anticipatory refusal to bargain.11Fontaine ConvertingWorks, Inc., 77 N.L.R.B. 1386;Coopereville CooperativeElevatorCo., 77 N.L. R. B. 1083;Reeves-Ely Laboratories Inc., 76 N. LR. B. 728-,DifferentialSteelCar Company, 75N. L. R. B. 714;Hagy, Harrington & Marsh, 74N. L. R. B. 1455. WAYNLINE, INC.521of Section 8 (1) of the Act. Because of Section 8 (c) of the amended Act, thiswould no longer be an unfair labor practice. The Respondent at the hearingmoved to strike the testimony with reference to the visit to the committee.Theundersigned reserved ruling thereon and now denies the motion.Whether or notthe testimony discloses an unfair labor practice in itself, it is relevant evidenceon the question of motivation for the discharge of Faulk.The Respondent sought to justify the benefits announced or promised In Wein-stein's speech of November 15 by evidence that the Respondent had been planningfor some time before the Union started organizing to give those benefits.Theevidence does warrant the conclusion that the Respondent had commenced toinvestigate various insurance plans before November 1946.The undersigned doesnot regard the evidence of planning other benefits before November 1946 as thor-oughly convincing.Weinstein testified that in August (when the foremen wereasking about increases for themselves and some of the men) he called the fore-men together and explained to them the Respondent's position-that it could notafford a raise at that time-and told them what the Respondent was hoping to doin the way of benefits when it was possible to obtain more money for its product.He testified that he told the foremen "we were not only planning a higher hourlyrate of pay, but also were going to make effective as soon as possible these otherfeatures for the benefit of employees that we had in mind." Pye, who attendedthat meeting, could not remember any mention of benefits other than the payincrease.In that respect, he testified that Weinstein told them that there wouldbe an increase in September but no more until after the first of the year.Wein-stein admitted that he told them, as conditions then were, he did not see how itwould be possible to give any further increases before the first of the year.TheSeptember increase was not a general increase. It was apparently limited to theforemen and a few of the deserving employees.* Foremen Miller and Tarte werenot asked about what was said at this meeting.M. A. Madray, foreman of theshipping department, testified that insurance, paid holidays and paid vacationswere mentioned at the August foremen's meeting, but his testimony was so vagueon other matters as to suggest that he may have confused the announcements ofthe August meeting with those of the November 15 speech. If Weinstein did in-form the foremen of all the expected benefits at the August meeting, he did notinstruct them to inform the employees.The November 15 announcement of themwas the first the employees had received.Lifting of OPA price ceilings on Novem-ber 14 made an increase in prices possible.However, Weinstein testified that theincrease in price just about took care of the 10 cents-an-hour increase, but thatit did not take care of the insurance nor paid vacations.Actually, the Insurancewas not given until about the spring of 1947.Under all the circumstances, andespecially in view of the timing in relation to the Union's requested recognitionand the discriminatory discharges, the undersigned concludes that, even if theRespondent already had a general plan of such benefits, as Weinstein testified,the announcement of them on November 15, 1946, was precipitately made to dis-courage the employees from organizing or continuing their membership in theUnion.It is therefore found that the announcement of wage increase and otherbenefits interfered with, restrained and coerced the employees in the exercise ofthe rights guaranteed in Section 7 of the Act and amended Act.14xaFaulk receivedan increaseat this time.14 Cf.WilsoncECo., Inc., 77 N.L. R. B.959;West OhioGas Co., 76 N. L.R. B. 179. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discharges of Faulk and Griffis1.Employment and work of the dischargeesCharles Faulk was employed by the Respondent during the last of July 1946,"at 60 cents an hour.On August 18, he was raised to 65 cents an hour; and onSeptember 2, he was raised to 70 cents an hour.Faulk was by trade a boilermaker.Tarte testified that Faulk had more ability than other men and that he was agood worker.Faulk did several special jobs for the Respondent such as makingtwo air presses and a platform for a motor ; and when Tarte asked his advice onwhat to do with waste material, Faulk suggested and made a small rocker.Faulk's usual duties involved doweling on platform rockers andnailing on cleatsto hold thespringthat supported the cushion.Except when a few others wouldoccasionallybe assigned to assist him, he worked alone and was the only one onthese jobs.When he was doing doweling work, he was in the assembly depart-ment, but when he needed materials, such as dowels, nails, and glue, or when hehad todo somedrilling on the drill presses, it was necessary for him to go to otherdepartments.William Griffis was employed by the Respondent some time between June16 and July 14, 1946.10He was started at sanding; but aftera month or sowhen work got somewhat slack, he was shifted about to the shipping and otherdepartments for a while.Then he was transferred to the paint department,where he remained for the last 2 months of his employ. In the paint depart-ment it was his duty to sand down the chairs after they had been stained.His foreman,Gerald Miller, testified that Griffis was a fast worker and that thequality of his work was good. For about a month, Miller kept a daily recordof production,and allduring that time Griffis was either at the top or closeto the top of the list, which contained the namesof six menwho did the sametype of work.Throughout the period of his employment, Griffis had the fault of going tothe men's room more often than most of the employees did. This practicewas known by Miller and by Superintendent Kramer. Miller would some-times get after Griffis about it, but Griffis was never disciplined nor warnedthat he would be discharged because of the practice.Miller testified that al-though Griffis would go to the men's room and sit around a good bit, this didnot interfere with his getting his work done; that Griffis would workfast andget production ; and that that was the reason why he did not complain moreabout Griffis.Miller also testified that he had another man in his departmentby the name of Mathis who also went to the men's room more than most em-ployees, that he thought that Kramer knew about Mathis also, that Mathiswas a fair producer but was not as good as Griffis and that he had never talkedabout firing either Griffis or Mathis with Kramer.Miller testified that he spoketo Kramer about giving Griffis a raise in pay; that Kramer said he would seeabout it ; and that Kramer knew what kind of work Griffis was doing as hehad seen Miller's production chart.On November 13, 2 days before Griffis'15Faulk testified that he was employed on August 1st. The pay roll indicates thatFaulk worked 38 hours in the week ending August 4, 1946.16Griffis testified that he was employed on July 14, while a copy of the Respondent'srecord in evidence,in conflict with itself,indicates that Griffis was getting 60 cents anhour on June 16, 1946,but indicates also that his first week was the week ending July 7,1946, in which he worked 15 hours, but the record indicates that he was getting 65 centsper hour at that time.Griffs testified that he got his first raise about 2 weeks after hewas hired.William Griffis is named in the complaint as W. B.Griffis. WAYNLINE, INC.523discharge, Kramer notified Griffis that he had procured him a 5 cents-an-hourraise.2.The dischargesIt was Weinstein's custom to go through the plant every day.However, onNovember 15, 1946, the day on which he made his speech, Weinstein visitedthe various departments of the plant much more frequently than usual, care-fully scrutinizing the work of the various employees.On one occasion when hewas in the paint department, Weinstein noticed that Miller was not only paint-ing but was also carrying chairs down from, and back to, the rack for him-self, although it was customary to have one of the men do that if there was onewho was not busy sanding. If there was sanding to be done, Miller would nottake a man away from his sanding job to carry chairs for him, but he wouldcarry the chairs for himself.After standing for a while and watching Miller,Weinstein asked Miller where Griffis was.According to Miller's testimony hemade no reply to Weinstein but turned and went to get Griffis. According toWeinstein's testimony, Miller said that Griffis was indisposed or not there atthe particular time.Weinstein did not wait, however, until Miller came backwith Griffis.On one occasion that afternoon when Weinstein was in the assembly depart-ment, he saw Faulk away from the place where he had been doweling, talkingto one or more of the men in the sanding department. Faulk testified and theundersigned finds that Faulk went to the sanders to get a few pieces of woodsanded so that he could finish an order that he was working on.17A little whilelater,Kramer told Griffis to get "his hat and coat and everything" and go tothe office.Tarte notified Faulk that he was being discharged and that he wouldhave to go to the office to get the reason. Griffis and Faulk went to Weinstein'soffice.ThereWeinstein told Griffis that he was discharged for loafing andtalking, and he told Faulk that he was discharging him because he was notsatisfied on the job and that he had been loafing.Faulk denied that he had beenloafing.Weinstein contradicted him and said that he had seen him the "otherevening" in the packing plant talking to five men.Faulk said that he had beentalking business.Weinstein again contradicted him, and said that that veryafternoon he had seen Faulk talking to some more men, referring to the incidentwhen he had seen Faulk talking to the sanders. Faulk asked Weinstein to givehim a statement of why he was being fired.Weinstein refused but offeredto give him a recommendation.Faulk asked if his work had been satisfactory,and Weinstein replied that it had been when Faulk was on the job. Faulk againasked for a statement of why he was being fired and Weinstein again refused.Weinstein gave Faulk and Griffis each a check and told them not to go backthrough the plant but to go out the front door. Faulk said that he had left hislunch kit and coat down there and he was going to go after them. Faulk passedKramer and told him that he had enjoyed working for him, that he had a lotof respect for him, but that he had been "dished out of a rotten dish here."Kramer told Faulk he hoped he would not think too harshly "of some of us."Through an oversight, the checks which Weinstein had given to Faulk andGriffis were not signed. On Monday, Faulk went back to the plant and askedWeinstein to sign the check and at the same time asked for a recommendation.Weinstein signed the check but refused to give the recommendation.On Tues-day,November 19,Weinstein, driving down the street, encountered Griffis,17Faulk's testimony was corroborated by Harry McGinn, to whom Faulkmade hisrequest for material.McGinn testified that Faulk talked of nothing else. 524DECISIONSOF NATIONAL LABORRELATIONS BOARDstopped and commented to Griffis that he had forgotten to sign his check, andasked if he had it with him.When Griffis said he had left it at his house,Weinstein offered to drive him there, but Griffis said he was busy.Weinsteintold Griffis he would sign it if Griffis would bring it in.Griffis testified that onthis occasion he accused Weinstein of discharging him because of the Union,and that Weinstein had replied, "There's some more going to get fired, too."Weinstein emphatically denied this part of the conversation.While the under-signed received the impression that Weinstein was not altogether candid in histestimony about motivation for the discliargos and other matters closely relatedthereto, nevertheless he creditsWeinstein's denial, first because the denialsounded genuine, second, because Weinstein did not appear to be the type whowould stupidly assist Faulk or Griffis in making out a charge of an unfairlabor practice, and third, because the statements denied did not appear to comeinto the conversation in a natural way.Griffis later received a signed checkby mail.3.Conclusions as to Faulk's dischargeWeinstein had no criticism of Faulk'swork.At thetime of the dischargehe gave Faulk two reasons for his termination of employment:Faulk's dissatis-faction with his job and Faulk's talking to other employees.At that time,according to Faulk,Weinstein mentioned two incidents when he had seen Faulktalking,once in the packing house, on November 14, when Faulk had beenstopped on his way back from the men's room by Lastinger who had askedFaulk about long screws going through chair backs,and once when he wentto the sanders to ask McGinn to sand some needed material on the day of hisdischarge.On direct examination,Weinstein omitted the packing house incidentin naming three occasions when he said he saw Faulk talking.He testifiedthat the first was near his office, presumably when Faulk came out to talk toMcGee on November 14; the second he gave as the time Faulk went to the sandersjust before his discharge ; and the third, was testified to be near the rough mill,talking to Baker,the vice president of the local.Faulk denied any such incidentas the last.The undersigned credits Faulk's denial, believing that Weinsteinwas mistaken either as to identity of the man he saw or of the time he sawFaulk there.If it was Faulk,itwas an incident which did not occur within thelast 2 days of Faulk's employment.But whether Weinstein had seen Faulkthree times, as he testified, or only twice, as he told Faulk at the time of hisdischarge,is immaterial.Weinstein customarily made daily trips through theplant, yet apparently he had no fault to find with Faulk until the day of hisdischarge.Weinstein testified that he had seen Faulk talking to others beforethat day but had paid no particular attention to it.He further testified thatbefore discharging Faulk, he had asked Tarte if he had observed Faulk, and thatTarte had replied that he had but had not observed anything except what henoticed any other day.This inquiry and the reply suggest that Weinstein waslooking for ill effects of union organization,and, knowing that Faulk was presi-dent of the local Union, was watching him closely to find something wrong.Despite Tarte's reply, without investigation as to what Faulk was talking abouton the occasions when he had seen him, without warning or even reprimand toFaulk at the time he saw Faulk talking, without asking Tarte's recommendation,and contrary to normal practice,18 Weinstein took it upon himself to discharge38Weinstein could not remember the name of any employee under a foreman,other thanFaulk and Griffis,whom he personally had discharged,although he remembered that therewas one other whom he had discharged.The undersigned infers that it was customary toleave the matter of discharge to the foreman and superintendent. WAYNLINE, INC.525Faulk for doing something that was not even a breach of an established rule.19Weinstein testified that he deduced from what he saw that Faulk could not havebeen talking about work 20Had this been true, a manager with no discriminatorydesign would have reprimanded Faulk,or warned him that such conduct wouldbring a penalty.Weinstein's failure to do so under the circumstances warrantsthe inference that he was merely looking for an occurrence to make use of as apretended excuse in effectuating his design to check the Union.Weinstein testi-fied that the plant was very busy on that day, Friday,November 15, and indicatedthat as his reason for his careful observation of the men that day.The plant wasapparently not, however,so rushed that he could not afford to take all theemployees from their work and make a speech to discourage their organization.Weinstein testified that in October 1946,the Respondent was still experiencingdifficulty getting experienced men. If this situation was still true in November,little consideration was given to it when Faulk an employee of more than averageskill,was discharged for a comparatively trivial reason.Weinstein's statement at the time he discharged Faulk that the latter wasnot satisfied is interpreted to mean that Weinstein thought Faulk was notsatisfiedwithout the Union.Weinstein could have formed this opinion eitherfrom Faulk's outspoken statements following Weinstein's speech or from Wein-stein's possible receipt of information that Faulk had withstood the efforts ofThomasand Henderson to use him to effect a disorganization of the Union. Butwhether or not the failure of the Business Men's Committee to sway Faulk enteredinto the motivation for Faulk'sdischarge,the undersigned is convinced andfinds that but for Faulk's union membership and activities he would not havebeen discharged.4.Conclusions as to Griffis'dischargeGriffis had a fault which,if it was the real basis for his discharge, wouldhave been a sufficient justification.That this fault was, without discriminatoryintent, the basis for Griffis'discharge is, in the opinion of the undersigned,disproved by the following facts : Throughout the period of his employmentand until after the organization of the Union,Griffis' fault was tolerated.With full knowledge of that fault,the Respondent on November 13, just 2 daysbefore his dicharge,gave Griffis a raise in pay.No one had warned Griffis thathe would be discharged if he did not make less frequent trips to the men's room,where his more than customary journeys apparently were made for smokingpurposes.Before November 15, Weinstein had reprimanded no one for goingto the men's room to smoke, much less discharge anyone.Mathis had the samefault as Griffis and was not as good a producer,but he was not then dischargedalthough his fault was known to Miller,Kramer,and presumably even to Wein-stein himself.Weinstein testified that before November 15 he had asked Millerwhy Griffis went to the men's room so much,that Miller had mentioned the nameof someone else(possibly Mathis)in connection with diligence(or, inferentially,lack of it),that he had made a mental note to watch that man, but that he didnot notice him particularly.The union organization obviously prompted Wein-19 It was generally understood that work time was for work and that employees werenot supposed to group up and waste time talking,but there was no rule against talking.Weinstein had never reprimanded anyone for talking too much. Tarte's response toWeinstein's query about Faulk indicates that there was nothing unusual in Faulk's conduct.20Weinstein testified that Faulk neither took materials to the sanders nor brought anyback.Weinstein does not appear to have seen Faulk on his way to the sanders, andFaulk might well have left the materials there to be sanded,expecting to return for themwhen they were ready. 526DECISIONS OF NATIONALLABOR RELATIONS BOARDstein, on the day that he discharged Faulk and Griffis, to make more than hiscustomary number of tours of the plant and to scrutinize the men more closely.Here again, Weinstein did not ask the foreman for his recommendation, but,contrary to normal practice, made the discharge himself.Weinstein testifiedthat he did not know Griffis was a union man. Of course, Weinstein may havesuspected it without knowing it, or he may have wished to discharge an employeeother than a prominent union *man to lend an appearance of legitimacy to Faulk'sdischarge.But whatever Weinstein's knowledge, the undersigned is convinced,by the unusual way in which Griffis was discharged, the timing of this dischargein relation to the other evidences of interference, coercion, and restraint, includingFaulk's discharge, by the precipitateness with which Griffis was discharged for along-standing fault, and by all the evidence, that Weinstein discharged Griffisas part of his design to discharge the union organization and activities of theRespondent's employees.This being the case, Griffis' discharge is discriminatoryand in violation of the Act whether or not he was a member of the Union or knownto be such.'IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operation of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes, burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIt has been found that the Respondent has engaged in certain unfair laborpractices.The undersigned will therefore recommend that itcease and desisttherefrom and take certain affirmative action designed to effectuate the policiesof the Act.Since it has been found that the Respondent descriminated in regard to the hireand tenure of employment of Charles Faulk and William Griffis, the undersignedwill recommend that the Respondent offer to each immediate and full reinstate-ment to his former or substantially equivalent position 22 without prejudice tohis seniority or other rights and privileges and make each whole for any loss ofpay he may have suffered by reason of such discrimination by payment to eachof a sum of money equal to that which each would have earned as wages fromthe date of his discriminatory discharge to the date of the offer of reinstatement,less his net earnigs 22 during such period.The violations herein found clearly indicate that the Respondent's purpose wasto defeat the exercise by its employees of their right to self-organization.Becauseof the Respondent's unlawful conduct and its underlying purpose, the undersignedis convinced that the unfair labor practices found are persuasively related to theother unfair labor practices proscribed in the Act and amended Act, and dangerof their commission in the future is to be anticipated from the Respondent'su American RollingMillCo , 43 N. L. R. B. 1020, 1149.22 In accordance with the Board's consistent interpretation of the term,the expression"formeror substantially equivalent position" is intended to mean "former position wher-ever possible, but if such position is no longer in existence then to a substantially equivalentposition "SeeMatter of The Chase National Bank of the City of New York, San Juan,PuertoRico,Branch,65 N. L. R. B. 827.23 SeeMatterof CrossettLumber Company,8 N. L. R. B. 440, 492-498. WAYNLINE, INC.527conduct in the past 24 The preventive purposes of the Act will be thwarted unlessthe recommendations are coextensive with the threat. In order, therefore, tomake effective the interdependent guarantees of Section 7, to prevent a recurrenceof unfair labor practices and thereby minimize industrial strife which burdensand obstructs commerce and thus effectuate the policies of the Act and amendedAct, theundersigned will recommendthat theRespondent cease and desist fromin any manner infringing on the rights guaranteed in Section 7 of the Act andamended Act 26Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of CharlesFaulk and William Griffis, thereby discouraging the formation of, and member-ship in,a labor organization,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (3) of the Act, as reen-acted in Section 8 (a) (3) of the amended Act.2.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act and amended Act the Respondenthas engaged in and is engaging in unfair labor practices within the meaningof Section 8 (1) of the Act, as reenacted in Section 8 (a) (1) of the amended Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act and amendedAct.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the Respondent,Waynline,Inc., Jesup,Georgia, its offi-cers, agents,successors,and assigns,shall :1.Cease and desist from :(a)Discouraging membership in United Brotherhood of Carpenters andJoiners of America affiliated with the American Federation of Labor, or any otherlabor organization of its employees by in any manner discriminating in regard totheir hire and tenure of employment or any term or condition of employment ;(b) In any other manner interfering with, restraining,or coercing its em-ployees in the exercise of the right to self-organization,to join or form labororganizations,to bargain collectively through representatives of their own choos-ing and to engage in concerted activities for purposes of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of the Act and theamended Act.2.Take the following affirmative action which the undersigned finds will effec-tuate the policiesof the Act,and the amended Act :(a)Offer to Charles Faulk and William Griffis immediate and full reinstate-ment each to his former or substantially equivalent position,without prejudiceto his seniority or other rights and privileges ;(b)Make whole the said Faulk and Griffis for any loss of pay they may havesuffered by reason of the Respondent's discrimination against them, in the man-ner provided herein in the Section entitled"The remedy" ;24 See N.L. R. B. v. Empress Publishing Company,312 U. S. 426 andMay DepartmentStores Company V. N. L. R. B.,326 U. S. 376.21 Since the undersigned has foundthat theRespondent's participation in the activitiesof Thomas and Henderson would not constitute a violation of the amended Act, the under-signed excepts this conduct from his "cease and desist"recommendation. 528DECISIONS OF NATIONALLABOR RELATIONS BOARD(c)Post immediately at its plant in Jesup, Georgia, copies of the noticeattached hereto and marked "Appendix A." Copies of such notice, to be fur-nished by the Regional Director for the Tenth Region (Atlanta, Georgia), shall,after being duly signed by the Respondent's representative, be posted by theRespondent immediately upon receipt thereof and maintained by it for sixty (60)consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or coveredby any other material ;(d) Notify the Regional Director for the Tenth Region (Atlanta,Georgia),in writing within twenty (20) days from date of the receipt of this IntermediateReport of what steps the Respondent has taken to comply herewith.It isfurther recommended thatunless onor before twenty (20) days fromthe date of the receipt of this Intermediate Report the Respondent notifies thesaid Regional Director in writing that it will comply with the foregoing recom-mendations,the National Labor Relations Board issuean order requiring theRespondent to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947, any party may, withintwenty (20) days from the date of service of the ordertransferringthe case tothe Board,pursuantto Section 203.45 of said Rules and Regulations file with theBoard,RochambeauBuilding,Washington 25, D. C.,an original and six copiesof a statementin writingsetting forth suchexceptionsto the Intermediate Reportor to any other part of the record or proceeding (including rulings upon all mo-tions orobjections)as herelies upon, together with the original and six copies ofa brief in support thereof ; and any party may, within thesameperiod file anoriginal and sixcopies of a brief in support of the Intermediate Report. Imme-diately upon the filing of such statementsof exceptionsand/or briefs, the partyfiling the same shallserve a copy thereof upon each of the other parties.Proofof service on the other parties of all papers filed with the Board shall be promptlymadeas required by Section 203.85.As further providedin saidSection 203.46,should any party desire permission to argue orally before the Board,requesttherefor must be made in writing to the Board within ten (10) days from the dateof service of the order transferring the case to the Board.In the event no Statement of Exceptions is filed as providedby the aforesaidRules andRegulations, the findings, conclusions, recommendation and recom-mendedorder herein contained shall, as provided in Section 203.48 of said Rulesand Regulations be adopted by the Board and become its findings,conclusions,and order, and all objections and exceptions thereto shall be deemed waived forall purposes.JAMES R. HEMINGWAY,Trial Examiner.Dated July 9, 1948.APPENDIX ANoTIcE To ALL EMpLOYEEsPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT In any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labor WAYNLINE, INC.529organizations, to join or assist UNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, A. F. L. or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or othermutual aid or protection.WE WILL OFFER to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.CHARLES FAULKWILLIAM GRIFFISAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition-of employment againstany employee because of membership in or activity on behalf of any suchlabor organization.WAYNLINE, INC.,Employer.Dated------------------------By -------------------------------------(Representative)(Title)NOTE : Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.